Citation Nr: 0826923	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-29 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits for the period of July 2001 to January 
2002, to include whether the debt was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
compensation benefits for the period of January 2002 to 
August 2004, to include whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from January 1975 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 administrative decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's request for waiver of recovery of an overpayment of 
compensation benefits in the amount of $2,760.00.

The veteran testified at a personal hearing held at the RO 
before the undersigned Veterans Law Judge in May 2006.

This case has twice previously been before the Board.  In 
July 2007, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for further notice to the 
veteran and adjudicative action.  While the RO did adjudicate 
the issue in a January 2008 supplemental statement of the 
case (SSOC), the RO failed to provide adequate notice to the 
veteran regarding evidence and information relevant to 
determining whether the debt had been properly created.  The 
Board again remanded the claim in May 2008 for additional 
notice to the veteran and readjudication.  The case has now 
been returned to the Board for further appellate review.

At this time, the issues on appeal have been recharacterized 
in light of the evidence of record, discussed below, which 
dictate differing outcomes for the two periods in question.


FINDINGS OF FACT

1.  Effective from November 1, 1995, the veteran was in 
receipt of compensation benefits, payable in part on account 
of his marriage to his first wife.

2.  The veteran was divorced from his first wife in July 
2001; he married his second wife in January 2002.

3.  The veteran first notified VA of the change in his 
marital status in July 2001, via telephone.  He attempted to 
notify VA of his remarriage in January 2002 via the 
Department of Defense DEERS system.

4.  A change in the veteran's marital status was not 
implemented by VA until August 2004; the veteran should have 
known his compensation benefits had not been properly 
adjusted during that period due to his divorce.

5.  An overpayment of $2,760.00 was validly created for the 
period of July 2001 to August 2004, based on the failure to 
implement the change in marital status in a timely manner.

6.  The creation of the overpayment was not due solely to an 
administrative error.

5.  From July 2001 to January 2002, there is equally shared 
fault in the creation of the overpayment, and the veteran 
unjustly received monies to which he was not entitled and 
should have known he was not entitled. 

6.  From January 2002 to August 2004, there is shared fault 
in the creation of the overpayment, but the veteran acted in 
good faith to provide notice of his changed marital status 
and did not receive any monies to which he was not entitled.




CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$2,760.00 was properly created.  38 U.S.C.A. §§ 1115, 1135, 
5103, 5103A, 5107, 5112 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159, 3.500, 3.501 (2007).

2.  Collection of overpayment of compensation benefits from 
July 2001 to January 2002 is not against equity and good 
conscience, and is not waived  38 U.S.C.A. §§ 5107, 5302(2) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2007).  

3.  Collection of overpayment of compensation benefits from 
January 2002 to August 2004 is against equity and good 
conscience, and is waived  38 U.S.C.A. §§ 5107, 5302(2) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims (the 
Court) has determined that the notice and duty to assist 
provisions of the VCAA do not apply to waiver claims.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger 
v. Principi, 16 Vet. App. 132 (2002).  The VCAA does, 
however, apply to the threshold issue of the validity of the 
debt.

Here, although proper notice was not provided to the veteran 
prior to the initial determination of the validity of his 
debt, such timing error has been remedied by the provision of 
adequate notice in June 2008 correspondence, followed by 
readjudication of the matter in a June 2008 SSOC.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran waived the time period provided in the letter in 
which to provide additional evidence.  The correspondence 
informed the veteran of the evidence and information required 
to substantiate his claim, as well as the respective 
responsibilities of VA and the claimant to provide such.  The 
Board notes as well that discussion in September 2007 and 
January 2008 SSOC's also addressed the elements of a valid 
debt due to overpayment, and the veteran, through his written 
responses, has demonstrated his actual knowledge of the 
applicable law and regulation.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

With respect to the duty to assist the veteran in gathering 
evidence to refute the validity of the claim, VA has provided 
all reasonable assistance.  The veteran has provided all 
documentary evidence in his possession, as well as argument 
regarding the course of events.  There are no records which 
can be obtained by VA, which are not already contained in the 
claims file, which bear on the question of the validity of 
the debt.  There is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
essential fairness of this adjudication. 

Validity of the Debt

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

In order for the Board to determine that the overpayment was 
properly created, it must be established that the veteran was 
not legally entitled to the benefits in question, or, if 
there was no legal entitlement, then it must be shown that VA 
was solely responsible for the veteran erroneously being paid 
benefits.  The veteran in this case contends that he does not 
owe the debt because it was created due to sole 
administrative error.  He alleges that he timely notified VA 
by telephone of the changes in his marital status, and VA 
failed to take proper action.  

When an overpayment has been made by reason of an erroneous 
award based solely upon administrative error, the reduction 
of that award cannot be made retroactive to form an 
overpayment of debt owed to VA from the recipient of the 
erroneous award.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000).  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error, however, 
may be found to occur only in cases where the veteran neither 
had knowledge of, nor should he have been aware of the 
erroneous award.  Further, such error contemplates that 
neither the veteran's actions nor his failure to act 
contributed to payment pursuant to an erroneous award.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); Jordan v. 
Brown, 10 Vet. App. 171 (1997) (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

The veteran was married at the time of the original grant of 
entitlement to compensation benefits, effective from November 
1995.  He was paid an amount which contemplated a dependent 
spouse.  This is undisputed.  Also undisputed is the fact 
that the veteran was aware of his responsibility to notify VA 
of any changes in the status of his dependents.  His marital 
status was specifically referenced in annual correspondence 
informing him of the amount of his monthly payment and 
adjustments for cost of living (COLA) or other changes, such 
as his children losing dependent status due to age.

The annual correspondence to the veteran does not specify the 
method by which the veteran must inform VA of changes.  
Written notification is not required.  The veteran has stated 
that he called the RO in Salt Lake City, where he had his 
permanent residence at the time, and informed them of his 
separation from his first wife and of the actual divorce.  He 
did not supply a copy of the divorce decree, stating that he 
was told that his telephone report was sufficient.  He 
elected telephone contact because he travels extensively in 
his job, and finds the phone more convenient.  The veteran 
states that he was not aware that his compensation payments 
were not correctly adjusted, as he was distracted by the 
divorce proceedings and attendant life changes.

The Board finds that the debt was properly created, as it is 
not due solely to administrative error.  The veteran was 
aware of the need to notify VA of changes in his marital 
status.  The veteran alleges that he provided such notice by 
telephone in a timely manner.  While the record includes no 
confirmation that such calls were made, it also does not 
refute the allegation.  The Board is aware, as is the 
veteran, of the historical problems VA has experienced with 
its telephone contact system, and recognizes the possibility 
that the veteran did in fact contact VA via phone to provide 
notice.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that VA was timely notified of the 
change in the veteran's marital status as of July 2001.

That finding does not end the inquiry, however.  The evidence 
of record also establishes that the veteran knew, or should 
have known, that the payments he was receiving were 
erroneous.  He stated during the May 2006 hearing that he was 
not aware that proper adjustments had not been made because 
at the time, he was going through a divorce, relocating, and 
dealing with health issues.  No breakdown of the payments, 
identifying the portion payable for each dependent, is 
generally sent in the annual COLA correspondence, and the 
veteran maintained at the hearing that he assumed the COLA 
offset the change for the single rate.  He noted that there 
were several adjustments to his compensation amount scheduled 
and implemented as his children grew older and no longer 
qualified as dependents.

In later correspondence, the veteran stressed that with so 
many changes occurring, he could not be expected to be aware 
that an unscheduled change was not implemented.  The Board 
disagrees.  The veteran's obligation does not end with 
notifying VA of the change in his marital status.  Given his 
admitted awareness of the need to provide such notice, the 
care he states he took to ensure that notice was given in a 
timely manner, and his awareness from the annual 
correspondence of the possibility of an overpayment, the 
veteran had a continuing obligation to protect himself from 
administrative errors to the extent possible and ensure that 
the adjustment in compensation was implemented.  This is not 
to say that the veteran is responsible for the system's 
failing; the Board merely recognizes that the veteran cannot 
raise the red flag and then walk away bereft of all 
responsibility of ensuring that the flag was seen.  By his 
statements, the veteran has made clear that he knew of his 
duties, and he was well aware of the scheduled times at which 
his children's dependent status would end.  He received the 
notice that the removal of a dependent child would reduce his 
award substantially, and he took appropriate steps to extend 
that dependence when applicable due to educational needs.

The Board finds that given this demonstrated level of 
involvement, watchfulness, and care, the veteran should have 
known that his compensation benefits did not change to 
reflect his divorce in July 2002.  The overpayment is not due 
solely to administrative error, and as the veteran bears some 
responsibility, however innocent, the debt is considered 
valid.

Waiver

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2007).  In order to dispose of 
the matter on appeal, the Board must determine whether 
recovery of the indebtedness would be against equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).  The 
regulations in this case provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  This list of element is 
not intended to be all-inclusive.  38 C.F.R. § 1.965(a).  

Here, the RO determined that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the indebtedness.  The Board agrees.  As was 
discussed above, the veteran did take action to keep VA 
apprised of his marital status in a timely manner.  He has 
continually expressed, and the Board recognizes, his belief 
that he had fully complied with his obligations.

July 2001 to January 2002

Turning to a consideration of whether waiver of the 
overpayment would be against equity and good conscience, the 
Board finds that, because any amount recouped from the 
veteran's VA compensation payments would eventually be 
reimbursed by the Department of Defense through the 
retirement pay system, as the greater benefit, there can be 
no finding of undue hardship on the part of the veteran in 
denying waiver of the debt.  There would be a slight delay in 
recouping the repayment, but the veteran has stated that 
repayment of the relatively minor amount involved in this 
five moth period would not create an undue burden. Similarly, 
as the veteran's net financial position would be relatively 
unchanged in the long view, he cannot be said to have been 
unjustly enriched by the overpayment or to have detrimentally 
relied upon receipt of the compensation payments.  Moreover, 
as the purpose of compensation benefit, simply stated, is to 
replace lost earning capacity due to service connected 
disabilities, requiring repayment of a debt, with replacement 
of those funds from another source, cannot be said to defeat 
the purpose of the benefit, as the actual income remains 
unchanged. 

The Board does find that fault in the creation of the 
overpayment is equally shared in this instance, however.  As 
was discussed above, the veteran did provide notice of the 
change in his marital status to VA in a timely manner, and 
through an acceptable medium.  It was VA's failure to 
promptly implement any adjustment which directly lead to the 
creation of the overpayment.  The veteran, too, must bear 
some responsibility in not properly following up with VA to 
ensure that the action was taken; to his credit, in 
correspondence and at the May 2006 hearing, the veteran has 
admitted that he failed to monitor the amount of his payments 
closely enough.  He received compensation payments from VA 
for a dependent spouse to which he was not entitled, and to 
which he should have known he was not entitled.  To allow a 
waiver of the debt for the period of July 2001 to January 
2002, when the veteran was single, would not be a reasonable 
and moderate exercise of the Government's rights, and offends 
equity and good conscience.  Waiver must be denied for this 
period.

January 2002 to August 2004

In contrast, the Board finds that waiver should be granted 
for the second period in question.  The evidence of record 
establishes that the veteran made a good faith effort to 
notify VA of his remarriage.  Although he was provided 
incorrect information, and incorrectly read the language of 
his annual COLA notification letters regarding records 
reconciliation between VA and the Department of Defense, he 
did take steps to inform authorities of his new status.  The 
payments he received from January 2002 to August 2004 were 
correct in amount, and the veteran obtained no benefit to 
which he was not entitled in fact.  The Board finds that his 
fault over this period is minimal, as there was no way for 
the veteran to know which dependent spouse he was being 
compensated for based on the annual VA correspondence.  
Unlike the prior period, the amount of payment should not 
have, and did not, raise any warning.  To require repayment 
of the debt under these circumstances would defeat the 
purpose of the benefit and unfairly penalize the veteran when 
he acted in good faith.  Waiver must be granted for the 
period of January 2002 to August 2004.




ORDER

The indebtedness to VA due to overpayment of disability 
compensation benefits is a valid debt, and for the period of 
July 2001 to January 2002, waiver of repayment is denied.

For the period of January 2002 to August 2004, waiver of 
repayment is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


